DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
2. Claims 1-20 have been cancelled. Claims 21-40 were added in the reply of 27 December 2021.
In the reply of 20 July 2021, Applicant elected the combination of SEQ ID NO: 1 and SEQ ID NO: 173 for Factor VIII (F8) gene; SEQ ID NO: 88 and “SEQ ID NO: 2601” for Factor IX (F9) gene; and SEQ ID NO: 105 and SEQ ID NO: 277 for VWF gene. Since the sequence listing does not include a SEQ ID NO: 2601, the election of “SEQ ID NO: 2601” has been interpreted as intending to mean “SEQ ID NO: 260.” 
Claims 21-40 have been examined herein only to the extent that the claims read on methods that require the elected combination of the nucleic acids of SEQ ID NO: 1, 173, 88, 260, 105 and 277.
3. Applicant's arguments and the newly added claims filed in the reply of 27 December 2021 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. In particular, the previous rejection of the claims under 35 U.S.C. 101 does not apply to the present claims because the present claims require obtaining the amplification products using the elected combination of the nucleic acids consisting of SEQ ID NO: 1, 173, 88, 260, 105 and 277, which combination of nucleic acids were not routine and conventional in the prior art.  Note again that while the claims recite “using a minimum of two sequences” 
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21-40 are indefinite over the recitation of “selected from the group comprising” because the claim recites an improper format for a Markush group.  Claims which recite members of a Markush group must be ‘close-ended.’  This rejection may be overcome by amendment of the claims to recite “selected from the group consisting of.”  See MPEP 2173.05(h): 
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives 

Claim 21-40 are indefinite over the recitations of “F8, F9, VWF genes” because it is not clear as to whether the claims intend to recite “F8, F9 and VWF genes” or “F8, F9 or VWF genes.”
Claims 25-26, 33-34, 39 and 40 are indefinite over the recitation that steps (a)-(c) are performed within 48 hours or 5 days of receipt of the sample from the subject because the claims don’t recite a clear step of receiving a sample from a subject. The claims generally recite a sample (i.e. in step (a)  “analyzing the sequence of the F8, F9 and VWF genes in a sample”), but the claims do not recite receiving a sample from a subject. It is unclear as to who receives the sample and it is unclear as to whether the sample must be provided by the subject (e.g. the subject obtains their own buccal swab to generate ‘a sample from the subject’) or if the sample is any sample that is derived  from the subject.  
Maintained / Modified Claim Rejections - 35 USC § 112(a) – Written Description
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
        To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, with respect to the elected species, the claims are drawn to methods for determining a subject’s risk for developing hemophilia A, hemophilia B, or von Willebrand disease (VWD) comprising amplifying nucleic acids  from the F8, F9 and VWF gene using combination of SEQ ID NO: 1 and SEQ ID NO: 173 for the Factor VIII (F8) gene; SEQ ID NO: 88 and SEQ ID NO: 260 for Factor IX (F9) gene; and SEQ ID NO: 105 and SEQ ID NO: 277 for VWF gene, comparing the amplified F8, F9, and VWF genes with amplified F8, F9 or VWF gene sequences from a normal control subject, and determining a subject’s risk of developing hemophilia A, hemophilia B or 
The claims encompass detecting a potentially significantly large genus of germline alterations in the F8, F9 or VWF genes, and particularly germline mutations that are diagnostic of hemophilia A, hemophilia B, or VWF, which are not defined in terms of any specific structural properties or any other relevant identifying characteristics.
The size of the genus is further expanded by the fact that the claims encompass detecting the gene alterations in any subject, including any non-human subjects. It is well accepted that genes and gene alterations that cause or are associated with diseases may vary between organisms. Thereby, the germline alterations in the F8, F9 and VWF genes that are correlated with hemophilia A, hemophilia B, and/or VWD, in human subjects may be distinct from those present in other mammals, such as dogs, cats, goats and horses.  
However, the specification does not identify any particular germline alterations that are present in the amplification products generated by the nucleic acids of SEQ ID NO: 1, 173, 88, 260, 105 and 277. While Table 1 of the specification discloses a limited number of alterations that may be detected using some of the primer pairs set forth therein, this Table does not list any germline alterations that are present in the F8 gene sequences amplified by the combination of primers of SEQ ID NO: 1 and 173, in F9 gene sequences amplified the combination of primers of SEQ ID NO 88 and 260, or in the VWF gene amplified by the combination of the primers of SEQ ID NO: 105 and 277. Nor does the specification clearly indicate that the alterations listed in Table 1 are 
Note that not all alterations detecting by comparing a subject’s nucleic acid sequences for the F8, F9 or VWF genes with a control sample will constitute germline mutations diagnostic of hemophilia A, hemophilia B, and/or VWD. For example, see para [0038] of the specification which states:
“A common polymorphism, c.580A>G, p.Thr194Ala, was detected in the F9 gene from Patient 2. This polymorphism is present in about 15% of the general population. The polymorphism was detected in 48% of the total reads, indicating this donor is heterozygous for this variant. This polymorphism does not correlate with hemophilia.”
It is acknowledged that the specification teaches the general methodology for screening for alterations in nucleic acid sequences. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. 
Herein, no common structure has been disclosed to identify F8, F9 and VWF gene sequences which meet the criteria of being a germline alteration that is diagnostic of hemophilia A, hemophilia B, and/or VWD.
        With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of germline alterations within the broadly claimed genus. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of germline mutations which are not described in the specification. 
Response to Remarks:
	The response states that claims 1-20 have been deleted and thereby the rejection is moot.
	However, the rejection applies to newly added claims 21-40 for the reasons set forth above.
Maintained Claim Rejections - 35 USC § 112(a) - Enablement
6. Claims 21-40 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods that determine a human subject’s risk for developing hemophilia A comprising obtaining a sample of genetic material from a human subject, amplifying the genetic material using two or more primers specific for the Factor VIII (F8) gene; determining that the amplified genetic material contains a c.2440C>T mutation in the F8 gene encoding for p.Arg814Ter in the F8 protein; and determining that the human subject is at increased risk for developing hemophilia A based on the detection of said mutation, 
does not reasonably provide enablement for methods that determine a subject’s risk for hemophilia A, hemophilia B or von Willebrand disease (VWD) by detecting any germline alteration in amplified F8, F9 and VWF nucleic acids as compared to a normal control subject’s F8, F9 and VWF gene sequence, wherein the amplified F8, F9 and VWF gene sequences are obtained by amplifying F8 gene sequences using the combination of primers of SEQ ID NO: 1 and 173, F9 gene sequences using the combination of primers of SEQ ID NO 88 and 260, and VWF gene sequences using the combination of the primers of SEQ ID NO: 105 and 277.
This rejection was previously presented in the Office action of 28 September 2021 and is maintained for the reasons set forth therein.Response to Remarks:
	The response states that claims 1-20 have been deleted and thereby the rejection is moot.
However, the rejection applies to newly added claims 21-40 for the reasons set forth in the Office action of 28 September 2021 to the extent that the claims encompass determining a subject’s risk of having or being a genetic carrier for hemophilia A, hemophilia B or VWD by detecting a germline alteration in a F8, F9, or VWF gene sequence amplified using the nucleic acids of SEQ ID NO: 1 and 173; 88 and 260; and 105 and 277.
In particular, regarding the amendment to the claims to recite that the method requires the use of the particular primers of SEQ ID NO: 1, 173, 88, 260, 105, and 277, while Table 1 of the specification discloses amplification primer pairs consisting of these sequences to amplify F8, F9 and VWF gene sequences, the specification does not identify any particular germline mutations that are present within the amplified sequences, which germline mutations are diagnostic of hemophilia A, hemophilia B or VWD.  Thus, it is unpredictable as to whether F8, F9 and VWF sequences amplified with the elected primer pairs include germline alterations that are diagnostic of hemophilia A, hemophilia B or VWD and it is unpredictable as to what is the identity of such germline alterations. Note also that while methods for comparing amplified gene sequences with a control gene sequence are disclosed in the specification and known in the prior art, such methods do not necessarily identify germline alterations (as opposed 
“A common polymorphism, c.580A>G, p.Thr194Ala, was detected in the F9 gene from Patient 2. This polymorphism is present in about 15% of the general population. The polymorphism was detected in 48% of the total reads, indicating this donor is heterozygous for this variant. This polymorphism does not correlate with hemophilia.”

Also, as discussed in the prior rejection, the specification teaches that some genetic alterations present in a subject’s sample and not present in a control, normal sample may be a benign variation or a variation of unknown / uncertain effect and the presence of such DNA variation is not necessarily indicative of a subject having, or at increased likelihood of developing, or being a genetic carrier of, hemophilia A, hemophilia B, or VWD.
For example, the specification (para [0031] states:
“any sequence variations, including mutations associated with hemophilia A, hemophilia B, or VWD, disease-associated polymorphisms, benign polymorphisms and other known variants of undetermined significance can be determined to be homozygous, heterozygous, or hemizygous. Any variations in the gene analyzed as compared to the normal control gene can be classified as pathogenic, predicted pathogenic, uncertain, predicted benign or benign, as recommended by the American College of Medical Genetics (ACMG).”

Thus, the specification teaches that further analysis of any differences in sequence between the subject and the control subject must be further analyzed to determine if they are pathogenic / diagnostic of a patient having, at risk of having or being a carrier of hemophilia A, hemophilia B or VWD. 

Accordingly, it is maintained that the specification has not disclosed a representative number of DNA alterations in the F8, F9 and VWF genes whose presence in a sample of genetic material from a subject and whose absence in a sample from a normal control subject is indicative of hemophilia A, hemophilia B, or VWD.
The rejection is maintained over newly added claims 21-40 for the reasons of record and the reasons set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634